ELLETT, Justice
(dissenting) :
I respectfully dissent. This case differs from the case of Rice v. Granite School District1 in that Rice was a lay citizen and did not have an attorney until after the expiration of the period in which she had to file her complaint. In the instant matter the plaintiffs were represented by counsel at all times. There is no claim that the plaintiffs were imposed upon. It is the attorney who claims that he was lulled into a false sense of security by the promises of settlement.
Likewise, the case of Gallegos v. Midvale 2 differs from the present case in that the infant Gallegos had no attorney until after the time the filing a claim with the City had expired.3
I would affirm the judgment rendered below.

. 23 Utah 2d 22, 456 P.2d 159 (1969). I dissented in this case and believe the dissent to be proper.


. 27 Utah 2d 27, 492 P.2d 1335 (1972).


. I also dissented in the Midvale case but do not think that case is in point with the matter now before us.